DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2022 has been entered.

Response to Amendment

The amendment filed 09 June 2022 is entered.  Claims 1, 10-13, 15, 17, 19, 21, 23-24, 27-28, 30-32, 36 and 38 are currently pending in the application.  Claims 28 and 30-32 have been withdrawn.  The rejections of record from the office action dated 15 December 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

Claims 1, 10-13, 15, 17, 19, 21, 23-24, 27, 36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 36 and 38, the claims are indefinite because it is unclear where the elements recited after “formed from:” exist and it is therefore unclear what the recited weight percentages of the crosslinker are in relation to.  In light of the instant specification, it appears that the polyethylene and crosslinker are part of a mixture that is extruded to form the pipe.  Therefore, examiner recommends reciting “A polymeric pipe formed from an extruded mixture comprising:” 
Claims 10-13, 15, 17, 19, 21, 23-24 and 27 are rejected as depending from claims rejected under 35 U.S.C. §112(b).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 19, 21, 23-24, 27, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Machine Translation of CN 103044745) in view of Puydak et al. (US 5,021,500), and Roger et al. (US 2005/0192177 A1).
Regarding claims 1, 10, 19, 21, 23-24, 27, 36 and 38, Liu discloses a crosslinked polyethylene pipe comprising 90 to 110 parts HDPE and 1 to 5 parts of maleimide (Page 1/Para 1).  
Liu does not disclose that the maleimide is hexamethylene-1,6-dimaleimide.
Puydak discloses a thermoplastic composition comprising polyolefins, using a crosslinking system comprising a maleimide curing system comprising hexamethylene bismaleimide in amounts of from about 0.5 to about 4 phr (i.e. overlapping about 1.75 to about 2.0% or about 2% by weight; hexamethylene-1,6-dimaleimide), a hindered amine light stabilizer that may be Tinuvin 770, and an antioxidant, Irganox 1010 is an exemplified antioxidant (Abstract, C2/L50-C3/L65, C5/L1-C7/L10, Table I, Table V, claim 1).
Liu and Puydak are analogous art because they both teach about curing systems comprising maleimides.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the maleimide curing system including 0.5 to 4 phr hexamethylene bismaleimide, Tinuvin 770 and Irganox 1010 of Puydak as the curing system to cure the pipe of Liu because it is well known in the art to do so and doing so would amount to nothing more than using a known curing system in a known environment to accomplish an entirely expected result.  
Liu does not specifically recite that the HDPE is a high molecular weight HDPE.
Roger discloses that HDPE is used for pipes/conduits and high molecular weight HDPE provides improved resistance to crack growth ([0002], [0016-[0018]).
It would have been obvious to one of ordinary skill in the art to use high molecular weight HDPE as taught by Roger in the pipe of Liu in order to provide improved resistance to crack growth.
Regarding claim 19, while no specific amount of antioxidant is disclosed, given that the amount of antioxidant decreases the amount of oxidative degradation, it is the examiner’s position that it would have been obvious to arrive at the claimed amount depending on the end use of the pipe and the desired amount of reduction in oxidative degradation vs. cost.
  Regarding claim 23-24, the amount of HALS is exemplified at 0.4 % by weight (Table IIIa).  Alternatively, given that the HALS improves crosslinking performance (C11/L1-5) it is the examiner’s position that it would have been obvious to arrive at the claimed amount depending on the end use of the pipe and the desired crosslinking performance vs. cost.
Regarding claims 27 and 36, given that the pipe of modified Liu is identical in composition to the instantly claimed pipe (polyethylene, hexamethylene bismaleimide, Tinuvin 770 and Irganox 1010), it is the examiner’s position that it will intrinsically have a degree of crosslinking of about 60 to about 90%.  Alternatively, given that the amount of crosslinking will increase the strength of the pipe, it is the examiner’s position that it would have been obvious to arrive at the claimed degree of crosslinking depending on the end use of the pipe and the desired strength vs. cost. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Machine Translation of CN 103044745), Puydak et al. (US 5,021,500), and Roger et al. (US 2005/0192177 A1), as applied to claim 1 above, in view of Brosius et al. (US 5,362,808).
Regarding claims 11-13, modified Liu discloses all of the claim limitations as set forth above.  Modified Liu dies not disclose a peroxide initiator in an amount of 0.2 to 2% by weight.
Brosius discloses a crosslinking system for polyolefins comprising a bismaleimido crosslinking agent and 0.001 – 2 parts per hundred ditert butyl peroxide as an initiator (abstract, C9/1-15).
Liu and Brosius are analogous art because they both teach about crosslinking system for polyolefins comprising a bismaleimido crosslinking agent.  It would have been obvious to one of ordinary skill in the art to use the peroxide initiator in the amount disclosed by Brosius to initiate the crosslinking reaction and because it is well known in the art to do so and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Machine Translation of CN 103044745), Puydak et al. (US 5,021,500), and Roger et al. (US 2005/0192177 A1), as applied to claim 1 above, in view of Ericsson et al. (WO/2014/0177435 A1).
Regarding claims 15 and 17, modified Liu discloses all of the claim limitations as set forth above.  Modified Liu dies not disclose a co-agent in an amount of 0.02 – 10% by weight comprising acrylate, methacrylate, polybutadiene, allyl ethers, vinyl ethers and mono or polyunsaturated oils.
Ericsson discloses a polyolefin pipe crosslinked using a crosslinking system including 0.1 to 5% by weight of a coagent selected from acrylates, allyl ethers, polybutadienes, vinyl ethers and unsaturated vegetable oils in order to enhance the efficiency of the crosslinking process (abstract, [00104]-[00105]). 
Liu and Ericsson are analogous art because they both teach about crosslinked polyolefin pipes.  It would have been obvious to one of ordinary skill in the art to incorporate the coagent in the amount of Ericsson into the pipe of Liu in order to enhance the efficiency of the crosslinking process.

Response to Arguments

Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Liu does not teach high molecular weight HDPE.
As set forth above, Roger is now used to teach this limitation.
Applicant argues that Puydak discloses a halobutyl rubber and one would not expect the maleimide of Puydak to work on polyethylene.
Applicant’s argument is unpersuasive given that applicant provides no evidence (i.e. data) to support the assertion that the maleimide of Puydak would not have been expected to work on polyethylene.
Applicant points to the entry on Butyl rubber in the encyclopedia Brittanica, which states that non-halogenated rubbers compared to halogenated rubbers can be cured more rapidly and with different and smaller amounts of curative agents.
However, it is noted that this reference does not support the assertion that the maleimide of Puydak would not have been expected to work on polyethylene.
Applicant points to the Declaration of Mr. Slotte dated 30 May 2022, which asserts that POSITA would expect that halobutyl rubber would be more reactive with curatives.
However, applicant provides no evidence (i.e. data) to support the assertion that maleimide of Puydak would not have been expected to work on polyethylene or that the difference between halobutyl rubber and HDPE is so great that one of ordinary skill in the art would not try to use the crosslinker of Puydak in the in the pipe of Liu.
Applicant asserts that the instant invention exhibits unexpected results and points to the Declarations of Mr. Slotte dated 10 January 2020 and 30 May 2022.
However, the data presented in the Declaration of Mr. Slotte is not commensurate in scope with the instant claims.  The data presented is directed to a pipe formed form an extruded mixture comprising high molecular weight, high density polyethylene and hexamethylene-1,6-dimaleimide, while instant claims 1, 36 and 38 broadly recite “A polymeric pipe formed from:” not “A polymeric pipe formed from an extruded mixture comprising:”.  The data presented is directed to 1.35 wt% to 2.0 wt% crosslinker, while the claims 1 and 38 broadly recite an amount of about 1 to about 2.0% by weight.  Further it is noted that claim 38 recites “crosslinker is or comprises hexamethylene-1,6-dimaleimide”, therefore, the claimed amount of  hexamethylene-1,6-dimaleimide may be less than about 1.35 wt% to about 2.0 wt%, for which, no data is presented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782